DETAILED ACTION
Response to Arguments
Applicant’s arguments  with respect to the rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-119292 (For ease of reference, U.S. Patent Application Publication 2019/0151973 will be utilized as a translation and cited herein as “Itoh”).
In regards to independent claims 1 and 13 and dependent claims 2, 4-8, and 14-16, Itoh is directed to an aluminum alloy brazing sheet used for brazing in an inert gas atmosphere without using flux. (Abstract) The brazing sheet is formed from a brazing material formed of an aluminum alloy containing 6 to 13 mass % of silicon with the balance being aluminum cladding one side surface or both side surfaces of a core material formed of aluminum alloy including 0.8 to 1.8 mass% manganese and 0.05 to 0.20 mass % magnesium with the balance being aluminum. (Claim 1) Therefore, the core is a layer and the brazing material is a layer. The brazing material may further contain 0.05 mass % or smaller of lithium. (Claim 3) The brazing material further includes one or two of bismuth of 0.004 mass % to 0.1 mass % and magnesium of 0.02 mass % to 0.1 mass %. (Claim 4) This range of magnesium overlaps or is infinitesimally close to the claimed range that one of ordinary skill in the art would have expected the products to have the same properties. Therefore, Itoh teaches the claimed structure having at least one of the components includes a metal element that oxidizes more readily than aluminum. 
The aluminum alloy brazing sheet is formed by casting, machining, hot rolling, hot clad rolling, cold rolling, intermediate annealing, and cold rolling. (¶66) The materials may be immersed in an acid or alkaline solution at any of the stage after hot clad rolling, the stage after intermediate annealing, and the stage before fin forming, to perform etching. (¶66) These steps would correspond to the claimed method steps. 
The surface oxide film or a surface oxide film and the brazing material is etched to a thickness of 5 nm or larger by acid cleaning. (Claim 8) This would result in etching amounts that would overlap the claimed range. 
As to the rolling reductions, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II. It would have been obvious to one of ordinary skill in the art to have selected the rolling reduction rate necessary in order to arrive at the final claimed thickness.

Claims 3, 9-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-119292 (For ease of reference, U.S. Patent Application Publication Number 2019/0151973 will be utilized as a translation and cited herein as “Itoh”) as applied to claim 1above, and further in view of (WIPO Publication 2018/100793, for ease of reference U.S. Patent Application Publication Number 2020/0061758 will be utilized as a translation and cited herein as “US ‘758”).
As set forth above, Itoh sets forth an etching step utilizing an acid. Itoh sets forth utilizing hydrofluoric acid, but does not explicitly set forth utilizing an additional inorganic acid. 
In the same field of endeavor of brazing sheets, US ‘758 is directed to a brazing sheet brazing suitable for brazing performed in an inert gas atmosphere or in a vacuum without using a flux including a filler layered on a core. (Abstract) US ‘758 sets forth utilizing a mixed solution of nitric acid and hydrofluoric acid. (¶96) This combination was sufficient to etch the material.
It would have been obvious to one of ordinary skill in the art to have utilized the mixed solution of US ‘758 as the etching solution of Itoh. One of ordinary skill in the art would have been motivated by the desire and expectation of combining prior art elements according to known methods to known results, including selecting a known etching mixture that is sufficient to etch the oxidized surface of the brazing sheet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784